UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1882


KESTER IGEMHOKHAI OBOMIGHIE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 2, 2011               Decided:   January 4, 2012


Before MOTZ, KING, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kester Igemhokhai Obomighie, Petitioner Pro Se.             Ada Elsie
Bosque,   Jonathan    Aaron Robbins, Office  of            Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE,           Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kester Igemhokhai Obomighie, a native and citizen of

Nigeria,   petitions    for   review       of   an   order   of   the    Board   of

Immigration Appeals (“Board”) denying his motion to reopen as

untimely and for failing to show a change in country conditions.

We deny the petition for review.

           We note that the only order before us is the July 19,

2011 order denying Obomighie’s motion to reopen.                    An alien may

file one motion to reopen within ninety days of the entry of a

final order of removal.        8 U.S.C. § 1229a(c)(7)(A), (C) (2006);

8 C.F.R. § 1003.2(c)(2) (2011).             The time limit does not apply

if the basis for the motion is to seek asylum or withholding of

removal based on changed country conditions, “if such evidence

is   material   and   was   not    available     and   would      not   have   been

discovered or presented at the previous proceeding.”                      8 U.S.C.

§ 1229a(c)(7)(C)(ii); see also 8 C.F.R. § 1003.2(c)(3)(ii).

           This court reviews the denial of a motion to reopen

for abuse of discretion.          8 C.F.R. § 1003.2(a); INS v. Doherty,

502 U.S. 314, 323-24 (1992); Mosere v. Mukasey, 552 F.3d 397,

400 (4th Cir. 2009).        The Board’s “denial of a motion to reopen

is reviewed with extreme deference, given that motions to reopen

are disfavored because every delay works to the advantage of the

deportable    alien   who   wishes    merely     to    remain     in    the   United

States.”     Sadhvani v. Holder, 596 F.3d 180, 182 (4th Cir. 2009)

                                       2
(citations and internal quotation marks omitted).                                 The motion

“shall state the new facts that will be proven at a hearing to

be held if the motion is granted and shall be supported by

affidavits          or    other     evidentiary           material.”               8     C.F.R.

§ 1003.2(c)(1).            Further,      the        motion     “shall       not   be    granted

unless    it    appears      to    the     Board       that    evidence       sought     to    be

offered is material and was not available and could not have

been discovered or presented at the former hearing.”                              Id.

               This      court    has    also         recognized      three       independent

grounds on which a motion to reopen removal proceedings may be

denied:     “(1) the alien has not established a prima facie case

for the underlying substantive relief sought; (2) the alien has

not   introduced         previously      unavailable,          material       evidence;       and

(3) where       relief     is     discretionary,          the       alien    would      not    be

entitled to the discretionary grant of relief.”                              Onyeme v. INS,

146 F.3d 227, 234 (4th Cir. 1998) (citing INS v. Abudu, 485 U.S.
94, 104-05 (1988)).                This court will reverse a denial of a

motion    to    reopen      only    if     it    is    “‘arbitrary,         irrational,        or

contrary to law.’”           Mosere, 552 F.3d at 400 (quoting Sevoian v.

Ashcroft, 290 F.3d 166, 174 (3d Cir. 2002)).

               We     conclude      that        the    Board        did     not   abuse       its

discretion by finding that Obomighie failed to show a change in

country   conditions         that    would       excuse       the    late    filing     of    the

motion to reopen.           We also find that the evidence submitted with

                                                3
his   motion    to   reopen   did   not       show   that   he   was   prima   facie

eligible for relief from removal.

              Accordingly, we deny the petition for review.                We deny

as moot the motion for a stay of removal.                        We also deny the

motion   to    appoint   counsel.         We    dispense    with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                   PETITION DENIED




                                          4